Citation Nr: 0837747	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-19 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected low 
back disability.

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected low 
back disability.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
September 1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2004 rating decision in which the RO, inter alia, 
denied service connection for right and left knee 
disabilities, each to include as secondary to service-
connected low back disability.  The veteran filed a notice of 
disagreement (NOD) in October 2004, and the RO issued a 
statement of the case (SOC) in May 2005.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2005.

In November 2006, the Board remanded the claims to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional action, 
i.e. to schedule the veteran for a Board hearing.  In August 
2007, the veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 

 In November 2007, the Board again remanded the claims for 
additional action, i.e. to provide the veteran with a letter 
requesting him to provide an authorization to obtain records 
from Dr. Johnson, a private physician.  After accomplishing 
the additional action, the RO continued the denial of the 
claims, as reflected in the July 2008 Supplemental SOC 
(SSOC), and returned the claims to the Board for further 
appellate consideration



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Neither right nor left knee disability was shown in 
service, or for many years thereafter, and the only medical 
opinion on the question of a medical relationship between 
each such disability and service weighs against each claim.

3.  The  only medical opinion on the question of a medical 
relationship between right and left disability and service 
weighs against the claims.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disability, to include as secondary to service-connected low 
back disability, are not met.  38 U.S.C.A. 
§§ 1101,1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303,3.307, 3.309, 
3.310 (2008).

2.  The criteria for service connection for a left knee 
disability, to include as secondary to service-connected low 
back disability, are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008) ; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309,3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a February 2004 pre-rating letter and a 
February 2008 post-rating letter provided notice to the 
appellant regarding what information and evidence is needed 
to substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The notice letters specifically informed the 
veteran to submit any evidence in his possession pertinent to 
the claims on appeal (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  .  In 
addition, the February 2008 letter, along with a letter dated 
in March 2006, provided the veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  

The June 2004 RO rating decision reflects the RO's initial 
adjudication of the claims after issuance of the February 
2004 letter.  After issuance of the March 2006 and February 
2008 letters, and opportunity for the veteran to respond, the 
July 2008 SSOC reflects readjudication of the claims.  Hence, 
the veteran is not shown to be prejudiced by the timing of 
the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical  
evidence associated with the claims file consists of the 
veteran's service treatment records (STRs); VA outpatient 
treatment records; private medical records from Drs. Martin, 
Hammer, and Johnson; and the report of a March 2004 VA 
examination.  Also of record and considered in connection 
with the appeal is the transcript of the veteran's August 
2007 Board hearing, along with various written statements 
provided by the veteran and by his representative, on his 
behalf

The Board also finds that no further RO action on these 
claims prior to appellate consideration . As alluded to 
above, during the August 2007 hearing, the veteran stated 
that he had received additional treatment from Dr. Johnson.  
In November 2007, the Board remanded the claims to assist the 
veteran in obtaining these records.  In a February 2008 
letter, the RO specifically requested the veteran complete an 
authorization form so that these records could be obtained.  
He did not respond to the letter.  A veteran has a duty to 
cooperate fully with VA's reasonable efforts to obtain 
relevant records from non-Federal agency or department 
custodians, including authorizing the release of existing 
records.  38 C.F.R. § 3.159(c)(1).  Hence, VA has no further 
duty  with regards to obtaining these records.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113;  38 C.F.R. §§ 3.307, 3.309 

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. 
§ 3.310 (2007).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The veteran contends he injured himself during service while 
carrying a ramp stringer/beam used to repair a bridge in May 
1969.  The veteran alleges the other men helping him carry 
the stringer dropped it after a mortar went off and he was 
thrown to the ground from the weight of the stringer.  He has 
a service-connected low back disability related to this 
incident, and now he alleges that his current knee 
disabilities are also related.  Alternatively, he argues that 
his knee disabilities are secondary to his service-connected 
low back disability.  

After a full review of the record, including the medical 
evidence, hearing testimony, and written statements, the 
Board finds that each of the claims must be denied on the 
basis of a medical l nexus.  

The veteran's STRs are unremarkable for any complaint, 
findings or diagnosis of a right or left knee disability.  A 
May 1969 record reflects the veteran had a low back strain 
and was given light duty.  The report of the September 1969 
separation examination indicates that the veteran's lower 
extremities were normal and he denied any knee problems on 
the Report of Medical History.  

Post-service, the veteran filed a claim for service 
connection for a low back disability in October 1970 (VA Form 
21-526).  On his claim form, the veteran described the May 
1969 injury to his low back, but made no mention of any 
injury to his knees.  An April 1971 lay statement from a 
fellow serviceman also describes the May 1969 injury to the 
veteran's low back, but makes no mention of any knee injury.  

The first mention of a right or left knee injury and/or 
disability is reflected in a June 1998 private medical record 
from Dr. Martin.  This record reflects a noted history that 
the veteran twisted his left knee in May 1998 and had a 
history of a partial medial meniscectomy of the right knee 
many years ago.  The veteran underwent arthroscopic surgery 
on the left knee in June 1998.  A June 2003 record from Dr. 
Martin notes that X-rays showed moderate degenerative change 
in the lateral and medial compartments of each knee.

The report of a March 2004 VA examination indicates the 
veteran complained of bilateral knee pain, stiffness, and 
instability.  He said he had left knee surgery in the 1990s 
to repair a torn meniscus and right knee surgery to remove a 
floating bone.  He said he did not have any problems with his 
knees at the time of the May 1969 injury to his low back, but 
thought the weight of the stringer/beam may have hurt them.  
X-rays of the bilateral knees were unremarkable except for 
mild degenerative changes in the left knee.  An X-ray of the 
lumbar spine showed moderate degenerative changes at the L5-
S1 level, consistent with degenerative disc disease.  The 
diagnoses were mild degenerative joint disease of the left 
knee, a right knee strain, and lumbosacral degenerative disc 
disease.  The examiner opined that the veteran's bilateral 
knee disabilities were less likely than not secondary to the 
service-connected low back disability.  With regard to the 
injury during service, the examiner opined that the veteran's 
knee conditions were more likely due to factors such as age, 
normal wear and tear, or an injury sustained while outside 
the military.  

In this case, there is no evidence of a right or left knee 
disability during service.  The evidence indicates the 
veteran had a meniscal tear of the left knee in May 1998, and 
a history of a partial medial meniscectomy of the right knee 
sometime between military service and May 1998.  The first 
medical evidence of arthritis of the knees is the June 2003 
record from Dr. Martin.  Clearly, such time period is well 
beyond the presumptive period for establishing service 
connection for arthritis as a chronic disease.  See 38 C.F.R. 
§§ 3.307, 3.309.  Furthermore, the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for direct service connection.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).

Moreover, the Board notes that the only medical opinion to 
address the medical relationship, if any, between the 
veteran's right and left knee disabilities and an injury in 
service, weighs against each claim.  In this regard, the 
March 2004 VA examiner opined that the veteran's right and 
left knee disabilities were less likely the result of 
service, and more likely due to age, normal wear and tear, or 
an injury that occurred after military service.  Neither the 
veteran nor his representative has presented or identified 
any existing medical evidence that would, in fact, support a 
finding of a direct relationship between either  disability 
and service.

Finally, on the question of secondary service connection, the 
Board notes there is no medical evidence or opinion even 
suggesting a medical nexus between either the right knee or 
left knee disabilities and the service-connected low back 
disability.  If fact, the only medical opinion to address a 
medical relationship weighs against the claim.  In this 
regard, the March 2004 VA examiner opined that the right and 
left knee disabilities were less likely secondary to the 
service-connected low back disability.  Significantly, 
neither the veteran nor his representative has presented or 
identified any existing medical evidence that would, in fact, 
support a finding of secondary service connection for either 
knee.  

In addition to the medical evidence, in adjudicating each 
claim, the Board has considered the veteran's and his 
representative's oral and written assertions.  However, to 
the extent that these assertions are advanced to establish a 
relationship between the right and left disabilities and 
either his military service or service-connected disability, 
this evidence must fail.  As indicated above, each claim 
turns on the matter of a medical nexus, or relationship, 
between current disability and either service or service-
connected disability - matters within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the veteran and his representative are not 
shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative (i.e., persuasive) opinion on a medical 
matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, each claim for service 
connection, to include on a secondary basis, must be denied.  
In reaching each conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the competent and probative evidence does not support 
either claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b);38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right knee disability, to include as 
secondary to low back disability, is denied.

Service connection for a left knee disability, to include as 
secondary to low back disability, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


